The opinion of the Court was pronounced by
Hutchinson, Chancellor.
The defendant has endeavored to place the eleven acres north of the road on a different footing from the rest of the land ; and to tliisdre sets up a title, acquired after his deed to Henry. The orator urges, that the defendant’s deed to Henry estops him from treating this as adverse to Henry: That, in fact, it inures to the benefit of Henry. This depends upon the character of the deed itself. If this deed to Henry contained the usual covenants of warranty, it would clearly operate as con*397tended by the orator. It would be worse than useless to permit the defendant to take this land by purchase or descent, after his deed to Henry, and hold it against that deed, and still let Henry recover its value, and perhaps other damages, on the covenant in his deed from the defendant. This circuity of action, and the costs attending such unnecessary suits, is saved to all the parties, by the doctrine of estoppels. Indeed, this is the true foundation of that doctrine. Without it there would either be a circuity of actions, each seeking his separate remedy, or there would be an equity which ought to be enforced in some way ; for no man ought to be permitted to sell his property, and receive his pay for it, and yet keep and enjoy it.— And, if one sells property by warranty, to which he has no title, and he afterwards purchases the same property, the law, transferring this newly acquired title to the grantee, in satisfaction of the covenants, does the most perfect justice, besjde saving cost.
But Ais doctrine does not apply when a sale is made by quit-claim deed, and the grantee is made acquainted with the true nature of his grantor’s title. In such case, if the title fails, the grantee has no remedy of any sort; and he should have none : for he knew what title he purchased ; and, if he had not intended to risk the title, and give a price accordingly, he would have required security by inserting covenants in his deed.
In the case before us, there are no covenants in the deed, and there is no complaint of defendant’s secreting any want of title in himself when he gave the deed to Henry. There being no claim in favor of Henry for any thing except what title the defendant then had, the defendant had a right to take an outstanding title to this, as much as any other land, either by purchase or descent, and hold the same against Henry. The eleven acres north of the road having passed to Jennet Bell in a way that Henry could enforce no claim against her, she held adverse to Henry, and to every one else. She held in her own right, and her possession was adverse to Henry. This continued from 1821 to 1825, when she died, and the title and possession passed to her heirs; of whom the defendant was one. His answer upon this part of the case is fully supported by the testimony of *398golyman Bell and Samuel Fish. The defendant, at the time when Benjamin Henry conveyed to the orator, being in possession for himself and the other heirs of his mother, Jennet Bell, claiming title by descent, his possession was adverse to Henry, and the deed of assignment to the orator was, therefore, void by the statute of 1807, so far as relates to the eleven acres. The assignment would operate to convey to the orator what interest Benjamin Henry bad in the 20 or 30 acres south of the road.
John Phelps, for the orator.
Wm. C. Bradley, for the defendant.
Had there been, strictly speaking, a debt secured by this deed from the defendant to Henry, that might have passed by the deed, if that appeared by the deed to be the intention of the parties. But here was no debt. The debt due to Henry was paid by the defendant’s giving him the quit-claim deed. The condition of the deed secures to defendant the right of purchasing back of Henry the title his deed conveyed. But, according to the answer of the defendant, supported by the testimony, this title was nothing mors than was created by the parol contract of Fish to re-convey, «pon receiving his three hundred dollars with interest. And this promise was transferred with the deed, by Fish’s making a new promise direct to Henry.- — . We discover no decree that wo can make, upon the facts before us, that can be of any beneficial effect, and we are are inclined to dismiss the bill., unless the orator wishes to retain it, and amend by making Benj. Henry, and perhaps Fish a party ; and effect that redemption as against Fish, without which, all his other title can avail him nothing. The defendant, in his answer, says, the condition was annexed to the deed— not by his request, but by that of Henry. It is not easy to conceive what motive either could have for requesting such a condition in the deed, when Fish was presept, and virtually discharged his old promise to Bell, by making a new one, of the same tenure, to Henry- ,
. . Afterwards, the orator’s counsel said, he had tio wish to pursue the complaint further ; and the decree of dismissal was entered.